DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13-15 recite the limitation "designate an image corresponding to at least one type of the item object among a plurality of types of the item objects, as a designation object on the basis of an instruction from a user" in the second limitation.  As there is no prior mention of, “the item objects” there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wearing-possible game object is caused to wear, on the wearing part associated with any of the plurality of types of the designation objects, the item object corresponding to the designation object" in the third limitation.  As there is no prior mention of, “the designation objects” there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "wherein the wearing-possible game object is caused to wear an item object that is the item object corresponding to the designation object and that is treated as the same item between a plurality of the game objects" in the third line.  As there is no prior mention of, “the same item” there is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, and 6-12 are rejected as they depend from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
In Step 1, it must be determined whether the claims fall into one of the four statutory categories of invention.  The instant invention claims a non-transitory computer-readable storage medium (i.e., an article of manufacture) in claims 1-12, an information processing apparatus (i.e., a machine) in claim 13, a processing system (i.e., a machine) in claim 14, and an information processing method (i.e., a process) in claim 15.  As such, the claimed invention falls into the broad statutory categories of invention.  However, claims that fall within one of the four statutory categories may nevertheless be ineligible if they encompass laws of nature, physical phenomena, or abstract ideas.
Under Step 2A, prong one, it must be determined whether the claimed invention recites an abstract idea, law of nature, or natural phenomenon.  According to the specification, the invention is directed to “[w]hen the designation object is designated, whether each of the plurality of game objects is a wearing-possible game object that can wear the item object corresponding to the designation object or a wearing-impossible game object that cannot wear the item object corresponding to the designation object, is determined” (abstract).  More particularly, representative claim 1 recites the following (with emphasis):
1.  A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an information processing apparatus, cause the information processing apparatus to:
in a first mode, arrange a plurality of game objects whose appearance changes in accordance with an item object to be worn, in a virtual space such that the plurality of game objects are simultaneously displayed on a display section;
designate an image corresponding to at least one type of the item object among a plurality of types of the item objects, as a designation object on the basis of an instruction from a user;
when the designation object is designated, determine whether each of the plurality of game objects displayed on the display section is a wearing-possible game object that can wear the item object corresponding to the designation object, or a wearing-impossible game object that cannot wear the item object corresponding to the designation object; and
regardless of the number of the wearing-possible game objects displayed on the display section, cause each wearing-possible game object to wear the item object corresponding to the designation object, and cause each wearing-impossible game object displayed on the display section not to wear the item object corresponding to the designation object. 
The underlined portions of claim 1 generally encompass the abstract idea (similarly claimed in claims 13-15). Dependent claims 2-6 and 9-12 further define the abstract idea by introducing further steps/rules for designating item objects and/or determining wearing game objects and/or non-wearing game objects.  The abstract idea may be viewed, for example, as:
a mental process (e.g., concepts performed in the human mind, including, observation, evaluation, and judgment).
The claimed abstract idea reproduced above is effectively a process of rules/steps for showing game objects, selecting an item object to be worn by at least a game object, determining if the game objects can wear the selected item object or not and displaying the game objects that can wear the item object with the item object.  The limitations about designating, determining, and displaying are, as drafted, processes that, under broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components.  That is, other than reciting “a virtual space” and “a display section,” nothing in the claim(s) elements precludes the steps from being a mental process.  A person displaying characters and evaluating said characters for items that can or cannot be worn is akin to a mental process.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. In particular, the claims recite the additional elements – using a virtual space and a display section to perform rules/steps for showing game objects, selecting an item object to be worn by at least a game object, determining if the game objects can wear the selected item object or not and displaying the game objects that can wear the item object with the item object. The components in these steps are recited at a high-level of generality (e.g., as a generic processor and/or a computer can perform the generic computer functions of displaying information) such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claim 1 encompasses the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a virtual space and a display section.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Additionally, the specification makes it clear that the method and system can be implemented on generic computers.
[0046] First, the configuration of an information processing apparatus according to the exemplary embodiment will be described. In the exemplary embodiment, for example, a smart device such as a smartphone and a tablet, a game apparatus such as a stationary game apparatus and a hand-held game apparatus, a personal computer, or the like is assumed as an information processing apparatus 102. In the following description, an information processing apparatus (for example, a smartphone) including a display screen and a touch panel that are integrated with each other will be described as an example. Therefore, input operations are mainly inputs to the touch panel. However, in another exemplary embodiment, for input operation, a physical controller connected to an information processing apparatus 102 wirelessly or via wire may be employed, or for example, an input apparatus formed integrally with the information processing apparatus 102 may be employed.

As such, the virtual space and display section for showing game objects, selecting an item object to be worn by at least a game object, determining if the game objects can wear the selected item object or not and displaying the game objects that can wear the item object with the item object, may require no more than generic, conventional, and well-known computer devices such as a general purpose computer (as evidenced in Para. 46 above).
The dependent claims fail to add “significantly more” because they merely represent further use of generic computers for routine data-processing functions related to steps/rules for designating item objects and/or determining wearing game objects and/or non-wearing game objects (Claims 2-6 and 9-12).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the virtual space and display section to perform showing game objects, selecting an item object to be worn by at least a game object, determining if the game objects can wear the selected item object or not and displaying the game objects that can wear the item object with the item object amounts to no more than mere instructions to apply the exception using well-known generic computer components.  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
However, in light of the 2019 PEG, dependent claims 7 and 8 appear to meet the requirements of §101 as dependent claims 7 and 8 include and/or refer to rendering an action or a wearing action, such that, the information processing apparatus causing the action, is not merely an abstract step/rule of designating item objects and/or determining wearing game objects and/or non-wearing game objects that would be considered a method of organizing human activity and/or a mental process.  Thus, dependent claims 7 and 8 have not been rejected.
Prior Art
No prior art has been applied to claims 1-15.
For example, the prior art of record, alone or combined, neither teaches nor renders obvious a method and apparatus comprising: in a first mode, arrange a plurality of game objects whose appearance changes in accordance with an item object to be worn, in a virtual space such that the plurality of game objects are simultaneously displayed on a display section; designate an image corresponding to at least one type of the item object among a plurality of types of the item objects, as a designation object on the basis of an instruction from a user; when the designation object is designated, determine whether each of the plurality of game objects displayed on the display section is a wearing-possible game object that can wear the item object corresponding to the designation object, or a wearing-impossible game object that cannot wear the item object corresponding to the designation object; and regardless of the number of the wearing-possible game objects displayed on the display section, cause each wearing-possible game object to wear the item object corresponding to the designation object, and cause each wearing-impossible game object displayed on the display section not to wear the item object corresponding to the designation object. (See at least claims 1 and 13-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715